Mercure, J.
(dissenting). I respectfully dissent. Although I agree with the majority that, given this State’s strong interest in protecting the public and in preventing the tragic consequences of drunk driving, a warrantless home arrest of an intoxicated driver may be made when exigent circumstances exist,11 disagree that such circumstances are present here.
Initially, the arrest cannot be justified by Trooper Susan Andrews’ "hot pursuit” of defendant (compare, United States v Santana, 427 US 38, with Welsh v Wisconsin, 466 US 740; see also, Matter of Stark v New York State Dept. of Motor Vehicles, 104 AD2d 194), as it is clear that there was no pursuit at all. Defendant drove away from the bar parking lot before the witnesses called the police. Andrews testified that she arrived on the scene approximately 10 minutes after she received the *20radio transmission advising her of the incident and that she remained at the bar for approximately five minutes interviewing the witnesses. Consequently, at the time that Andrews prepared to commence her "pursuit”, defendant had been gone for a minimum of 15 minutes and Andrews was aware of neither her identity nor her whereabouts. To be in hot pursuit means that some sort of a chase is taking place (United States v Santana, supra, at 43). Andrews knew only the year, make and model of the subject vehicle, that it was registered to Erwin OdenWeller of Route 7, Sanitaria Springs, New York, and that it had been driven by an older woman and occupied by a young boy. In proceeding to the Odenweller residence, she was performing a purely investigative function. It was not until her fortuitous encounter with defendant’s grandson that she was able to connect defendant with the incident. The information imparted by Jason Hoitinga provided Andrews, for the first time, with reasonable cause to believe that defendant was the driver of the vehicle, that she was intoxicated and that she was in the house.
There were no other exigent circumstances justifying the warrantless arrest. Andrews testified that it took her 10 minutes to get from the bar to defendant’s house. Allowing an additional 5 minutes for the conversation with Hoitinga, it can be seen that defendant had been home for a minimum of 15 to 20 minutes2 when Andrews decided to effect the warrant-less arrest. This would have already given defendant a more than adequate opportunity to consume additional alcohol, had she been so inclined, so the warrantless arrest could not be justified on that basis. I also disagree with the majority that the arrest was necessary because defendant’s body was breaking down the alcohol and thus destroying evidence. Clearly, the body does eliminate alcohol over a period of time. However, the rate of elimination is fairly predictable and not of such a magnitude that a reasonable delay would unduly jeopardize the criminal prosecution. The alcohol elimination rate, although varying among individuals, is most frequently reported as 15 mg of alcohol eliminated per 100 ml of blood per hour, or .015% gram/hour (see, Nichols, Drinking/Driving Lit § 23:24, at 23-46—23-47). Only 30 minutes elapsed from the time that Caryn Ely and Tammy Brick witnessed defendant’s offenses until Andrews obtained probable cause to arrest. *21Vehicle and Traffic Law § 1194 (1) permits administration of a chemical test within two hours following arrest or a positive screening test, thereby manifesting legislative approval of at least a two-hour delay between vehicular operation and testing. Further, tests taken more than two hours following the time of the drunk driving offense (as opposed to the arrest therefor) have repeatedly been upheld by the courts (see, e.g., People v McPherson, 61 NY2d 945 [approximately three hours]; People v Crocker, 125 AD2d 132 [over 2Yz hours]; People v Spink, 97 AD2d 963 [approximately 2 Yz hours]). There is no indication in the record that the police could not have obtained a warrant within a reasonable period of time, as no such effort was made.
Nor was there a threat that Andrews’ departure to obtain a warrant would have permitted defendant to leave her home and further endanger the public. Andrews could easily have radioed for a backup patrol car to watch the house and, at the same time, requested that a local Judge be alerted to her need for a warrant. In the event that defendant attempted to leave the house, she could have been arrested, since a warrantless arrest outside of her house and in a public place would have been permissible (see, United States v Santana, supra, at 42).
Accordingly, I would reverse the judgment of conviction, grant defendant’s motion to suppress and remit the matter to County Court for further proceedings.
Casey, J. P., and Yesawich, Jr., J., concur with Harvey, J.; Mercure, J., dissents and votes to reverse in an opinion.
Judgment affirmed.

. An effort to harmonize Matter of Stark v New York State Dept. of Motor Vehicles (104 AD2d 194, affd 65 NY2d 720) with Welsh v Wisconsin (466 US 740) would seem to require a finding that a warrantless in-home arrest for driving while intoxicated cannot be justified in the absence of close and uninterrupted police pursuit, but that issue need not be determined in light of the fact that there was neither hot pursuit nor any other exigent circumstance to justify the arrest here. The majority would expand the holding in Stark by eliminating the requirement of uninterrupted pursuit. Such an expansion is, in my view, constitutionally impermissible.


. It was Hoitinga’s testimony that he and defendant had been home for 45 minutes when Andrews arrived.